Plaintiff alleges he was defamed by defendant Downie’s written report to the insurer defendants of his interview with and examination of plaintiff. Even if defamatory, the statements are protected by a qualified privilege because they were made in a medical report to the insurer (see Gould v Broad, 22 AD2d 800 [1964], affd 16 NY2d 666 [1965]). Plaintiffs conclusory allegations of malice are insufficient to overcome the privilege (see Ferguson v Sherman Sq. Realty Corp., 30 AD3d 288 [2006]). Concur—Andrias, J.P., McGuire, Moskowitz, Freedman and Román, JJ.